SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedMay, 2016 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| BP p.l.c. Notification of changes of Director's details BP p.l.c. announces that Dr B. Gilvary, an Executive Director of BP p.l.c. has advised that he became a director of Air Liquide S.A. on 12 May 2016. This notice is given in fulfilment of the obligation under paragraph 9.6.14R (2) of the Listing Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:13 May 2016 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
